Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance
In interpreting the claim(s), in light of the specification filed on 3/30/2020, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for allowance:
The independent claims 1, 9, and 15 among the other things teach combined sequence of steps for controlling identification of content being presented at a client device using fingerprint comparison method. The main reason for allowance in conjunction with all other claim limitations is, “client device receives media content and generates fingerprint data representing the received media content for comparison with sets of reference fingerprints, client device receives an indication that the generated fingerprint matches with multiple sets of reference fingerprints that corresponds to different sequence of reference media content, received indication by client device also includes multiple sets of additional fingerprints each corresponding to respective different sequence of reference media content, client device further generates additional fingerprints representing the media content to further compare the additional fingerprints 
Similar prior arts are cited in the attached Notice of Reference Cited document, however none of the cited arts, or no other prior arts discloses or renders obvious the combined steps of invention recited in independent claims.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.D/Examiner, Art Unit 2423          
                                                                                                                                                                                              /BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423